Williams, J.
(dissenting in part). My dissent is based upon the application of a doctrine, sound in many instances where injury is occasioned by the nearby operation of an independent contractor’s equipment, to this case, where it appears that McCrary company had nothing to do with the selection, employment, or bringing to the premises of the Casey-Hedges Company. We have here two independent subcontractors under the town of Lenoir City. We have, then, the legal equivalent of the *196McCrary Company being at work in. the vicinity of a third party.
Labatt on Master and Servant, section 1069, states the true rule, which in my judgment should be applied to-the facts of the pending case:
“An action cannot be maintained for injuries caused by the negligence of servants of the owner of premises' adjoining those of the defendant, at all events, in the absence of evidence showing that the particular event which produced the injury ought to have been foreseen by him.”
The approximation to consociation of the two crews not having been brought about by the McCrary Company, that company had a right to presume that the work of Casey-Hedges Company would be conducted in a skillful and safe manner.
“Where an employer’s own servants are required, in the course of his business, to wprk in combination with other parties for the performance of something in which' he and those parties have a common interest, it is not negligent for him to act on the presumption that they will exercise proper care.” 3 Labatt, Mas. & Ser., section 929.
A fortiori, should this be true where the work is not in combination or in a common interest. A denial of the presumption and the imposition of a duty to inspect would in “the discharge of that duty take an employer widely beyond the scope of his business territorially as well as otherwise.”
*197McCrary Company was not put to the employment of a foreman who was skilled in matters, such as the tensile strength of iron (the hook which broke), or in the intricacies or the hazards which were incident to the work of the Casey-Hedges Company.
Wilson as well as Casli did not hear the warning statement that Hannah addressed to the Casey-Hedges crew. He and his employer had no right to inspect the latter company’s equipment, or to direct its time, place, or mode of work; nor was he held out by the McCrary Company as fit for such service.
So far as the proof shows, Wilson did not know of the crack in the hook, and did not promise to look out for and give warning to Cash, and what he said by way of assurance (not having back of him the right to inspect) was personal, and not official, so as to bind the McCrary Company. A vice principal must, to that end, be supposed to have knowledge, or from his position be chargeable with special knowledge, as to whether the place was safe. If Cash and Wilson were on a parity in the particular respect, a recovery cannot be awarded on account of the assurance. Grey Eagle Marble Co. v. Perry, 138 Tenn., 231, 197 S. W., 674. Cash had no right to infer that Wilson had made, or had power to make, an inspection of the equipment not under the McCrary Company’s control.
In the last analysis, the case must turn upon the ability and legal duty of Wilson to leave his own job and go outside of his own designated sphere, fore*198man of bricklaying, and pass judgment on another and wholly distinct contractor’s work.
The duty of the master to provide a reasonably safe place for the servant to work in is not absolute, and is not, ordinarily, applicable where the master neither has nor assumes possession, use, or control of the premises of a third person, or of that which tends to make the place unsafe. Channon v. Sanford Co., 70 Conn., 573, 40 Atl., 462, 41 L. R. A., 200, 66 Am. St. Rep., 133; McGuire v. Bell Tel. Co., 167 N. Y., 208, 60 N. E., 433, 52 L. R. A., 437; 18 R. C. L., 585. Jaggakd, J., in Lindgren v. Williams, etc., Co., 112 Minn., 186, 127 N. W., 626, collects the cases, and says that the rule of non-liability has received general sanction.
The case of Clark v. Union Iron & F. Co., 234 Mo., 436, 137 S. W., 577, 45 L. R. A. (N. S.), 295, is not so far an exception to this general rule as to be in point, as the majority conceives, for there the injured employee was ordered to go to and make use of the very spot where a highly dangerous agency was in existence, without any examination to see whether the electric wires were insulated; and the employee was shocked in a direct contact with that agency. In the annotation of the case (45 L. R. A. [N. S.], 297) it is demonstrated and stated that it is necessary to show that the injury was one which might have been anticipated by the master; and it appears that the Union Iron Company had such temporary control of the immediate place as that the duty-to inspect *199arose. The opinion is grounded on the existence of that duty.
That decision, even on its own facts, is directly opposed by Foster v. Walker Roofing Co., 139 Ga., 431, 77 S. E., 581, and, if not distinguishable and justified by the fact that the wires were or might be supposed to be highly dangerous, is opposed by a long line of cases collated in the decision and note in Wilson v. Valley Improvement Co., 69 W. Va., 778, 73 S. E., 64, 45 L. R. A. (N. S.), 271, Ann. Cas., 1913B, 791, where it is demonstrated that there is' no duty to inspect, in case of ordinary appliances, premises or work of third persons.
In Hughes v. Malden, etc., Co., 168 Mass., 395, 47 N. E., 125, Judge Holmes said, speaking of the-right of plaintiff in fairly similar circumstances to rely upon his master to provide a safe place: .
“As was manifest, and as the plaintiff.must be taken to have known, the defendant had no control over the trench. He had a right to expect that, if the defendant knew of any danger which the plaintiff did not know and ought not to be assumed to know, it would inform him. But no such knowledge on the part of the defendant was shown. It does not appear to have known anything except what was visible to the eye, or to have been able or bound to infer from what was visible anything which the plaintiff with his experience was not equally able to infer. What more could it have done?”
*200Passing to a suggestion of a duty to inspect, it was said, fully answering the majority opinion on the same point:
“The only thing which we think of as possible is that the defendant might have inquired how long the ditch had been dug, as bearing on the chance of a fall, and then have told the plaintiff. But it seems to us that it would bé more straightforward to require the defendant to insure the plaintiff than to allow a recovery to be based upon the omission of such an inquiry as an excuse for a verdict.”
See, also, Riley v. Tucker, 179 Mass., 190, 60 N. E., 484.
Speaking to the feature of assurance of safety given in such circumstances, it was said in Channon v. Sanford Co., supra:
“The question, on this part of the case, is whether, if no such duty rested on defendant by law, the facts found warrant the conclusion, as matter of law that it assumed such a duty. The strongest thing in the finding in favor of such a conclusion is the fact that the defendant assured the plaintiff that the staging would be entirely safe; but this fact, taken either alone or with the other facts found, clearly does not warrant any such.conclusion as matter of law.”
Lenoir City escapes liability because the work to be done was not inherently dangerous; and I think the McCrary Company. ought not to respond if Wilson, in reliance on due care and skill on the part of Hannah and of the latter’s employer, assumed *201and gave assurance, in effect, that in his opinion they knew whaj; they were doing. Cash himself but a few moments before had ventured his opinion to a co-laborer to the same effect.
The rule to he adopted may have a wide application. This is the only justification for so full a statement of the grounds of dissent. In the construction of large buildings and in great public works, not merely two but several such independent crews must work in proximity. Can it be said where a steel building is in process of erection, and heavy steel is being lifted by intricate hoisting devices, by one employer, that a plumber who sends to work below his roughing-in force of three laborers with one of them in charge as boss, entirely competent to the simple task, must answer for that boss’ opinion and assurance to one of his crew that there is no danger to be expected from the equipment or methods of the steel contractor engaged at work above? To say that, being ignorant, his duty is to withdraw his crew means that the two jobs cannot be carried forward at the same time, when as a practical problem they must be. The imposition of duty in that regard should be based on knowledge, actual or implied, not ignorance. It is unreasonable to impose on a contractor the duty of employing a foreman who is capable of gauging the operations of other contractors who use more’intricate apparatus; and the majority view will so result, as I construe it.
*202In McGuire v. Bell Tel. Co., supra, Chief Justice Paukbe in referring to such distinct subcontractors, said:
“But if the respondent’s contention be sound, the person engaged by the owner to do the plumbing would, under the rule requiring the master to use reasonable and ordinary care to provide a safe place for his workmen, be charged with the duty of inspection- to see whether the [other] contractor had properly constructed the foundation, and hence chargeable in damages for injuries sustained by his men because of the fall of the building. No one has as yet presented such a claim to the court; but, if this charge is to stand as a correct exposition of the law, such claims will be presented in the future; for in the vast and varied work of construction, in which many independent contractors are engaged, each will naturally, and in fact must necessarily, rely upon the caution and care of others to guard against destruction of property and of life.”
Hannah thought that even members of his own crew, who presumably were somewhat acquainted with the details of the work, needed to be advised of the risk. Unless or until Wilson was so warned, we ought not to impute to him knowledge, there being no proof that ■ he in point of fact apprehended or appreciated the danger. One of plaintiff’s witnesses .says:
“You could not tell by looking at the rope, hook, and other appliances which they were using whether the place was safe or not.”
*203' It is further shown that Wilson as a part of the conversation stated that he thought is was not dangerous, saying “that is a brand new rope.” He thus indicated clearly what his opinion was based on; and the rope stood the strain.
In my opinion the real and sole liability should fall on the Casey-Hedges Company because of the use by it of the cracked and defective hook.